  Case 18-29161        Doc 32      Filed 01/22/19 Entered 01/22/19 11:24:24          Desc Main
                                    Document     Page 1 of 16


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.: 18-29161
       Frank Garcia, Jr                       )
       Kathy H Garcia                         )      Chapter 13
                                              )
                                              )      Judge:    Jack B. Schmetterer
                       Debtor(s)              )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on January 22, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                              Document     Page 2 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Afni
                       1310 Martin Luther King Dr
                       Bloomington, IL 61701


                       Alcoa Billing Lender
                       3429 Regal Dr
                       Alcoa, TN 37701


                       Alexian Brothers
                       3040 Salk Creek Lane
                       Arlington Heights, IL 60005


                       Alexian Brothers Behavioral Health
                       ATTN #17632E
                       PO Box 14000
                       Belfast, ME 04915


                       Alliance Laboratory Physicians
                       PO Box 5968
                       Carol Stream, IL 60197


                       Alliance Pathology Consultants
                       PO Box 5967
                       Carol Stream, IL 60197


                       Alltran Financial
                       PO Box 610
                       Sauk Rapids, MN 56379


                       Ally Financial
                       Po Box 380901
                       Bloomington, MN 55438


                       American Surgical Professionals
                       7324 Southwest Pky, Ste 1550
                       Houston, TX 77074


                       Amita Healthcare
                       22589 Network Place
                       Chicago, IL 60673


                       Arlington Ridge Patholigy
                       520 E 22nd Street
                       Lombard, IL 60148
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 3 of 16


                   ARS
                   PO Box 630806
                   Cincinnati, OH 45263


                   Asthma and Allergy Center
                   303 E Army Trail Rd, Ste 403
                   Bloomingdale, IL 60108


                   Beneficial/HFC
                   Attn: Bankruptcy
                   Po Box 5263
                   Carol Stream, IL 60197


                   BSI Financial Services
                   PO Box 679002
                   Dallas, TX 75267


                   Capital One
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130


                   Capital One
                   c/o Becket and Lee LP
                   PO Box 3001
                   Malvern, PA 19355


                   Capital One Bank
                   American Infosource LP
                   PO Box 71083
                   Charlotte, NC 28272


                   Certified Services Inc
                   Po Box 177
                   Waukegan, IL 60079


                   Chuhak & Tecson
                   30 S Wacker Dr Ste. 2600
                   Chicago, IL 60606


                   Codilis & Associates, PC
                   15W030 N Frontage Road
                   Suite 100
                   Burr Ridge, IL 60527
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 4 of 16


                   Comenity Bank/Sizes
                   Po Box 182125
                   Columbus, OH 43218


                   Comenitycapital/mrsota
                   Po Box 182125
                   Columbus, OH 43218


                   Comenitycapital/smplyb
                   Po Box 182125
                   Columbus, OH 43218


                   Core Orthopedics
                   ATTN 14346E
                   PO Box 14000
                   Belfast, ME 04915


                   Credit One Bank
                   Po Box 98873
                   Las Vegas, NV 89193


                   Credit One Bank Na
                   Po Box 98873
                   Las Vegas, NV 89193


                   Dr. Frank C. Madda, MD
                   1585 Barrington Rd Ste 601
                   Hoffman Estates, IL 60169


                   Fingerhut
                   6250 Ridgewood Rd
                   St Cloud, MN 56303


                   Ford Credit
                   National Bankrupcy Service Center
                   Po Box 62180
                   Colorado Springs, CO 80962


                   Fst Premier
                   3820 N Louise Ave
                   Sioux Falls, SD 57107


                   Gabriela Montes, MD
                   2124 Ogden Ave Ste 101
                   Aurora, IL 60504
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 5 of 16


                   Ginnys/Swiss Colony Inc
                   Attn: Bankruptcy
                   1112 7th Ave
                   Monroe, WI 53566


                   Harris
                   Harris & Harris, Ltd.
                   111 W Jackson Blvd 400
                   Chicago, IL 60604


                   Harris & Harris LTD
                   111 West Jackson Blvd, Ste 400
                   Chicago, IL 60604


                   HFC/Beneficial Mtg Services
                   Attn: Bankruptcy
                   961 Weigel Dr
                   Elmhurst, IL 60126


                   HRRG
                   PO Box 5406
                   Cincinnati, OH 45273


                   HSBC Bank
                   c/o PHH Mortgage Corp
                   One Mortgage Way
                   Mount Laurel, NJ 08054


                   HSBC Bank USA
                   c/o PHH Mortgage Corp
                   One Mortgage Way
                   Mount Laurel, NJ 08054


                   IC Systems, Inc
                   444 Highway 96 East
                   Po Box 64378
                   St Paul, MN 55164


                   Illinois Dept. of Employment Securi
                   PO Box 6996
                   Chicago, IL 60606-6996


                   Illinois Dept. of Employment Securi
                   PO Box 4385
                   Chicago, IL 60680
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 6 of 16


                   Illinois Tollway 7/18
                   Legal Department
                   PO BOX 5544
                   Chicago, IL 60680


                   k. Jordan
                   c/o Creditors Bankruptcy Service
                   PO Box 800849
                   Dallas, TX 75380


                   Kay Jewelers
                   PO Box 740425
                   Cincinnati, OH 45274


                   Kay Jewelers/Sterling Jewelers Inc.
                   Sterling Jewelers
                   Po Box 1799
                   Akron, OH 44309


                   Keynote Consulting
                   220 W Campus Dr, Ste 102
                   Arlington Heights, IL 60004


                   Kohls/Capital One
                   Po Box 3120
                   Milwaukee, WI 53201


                   Kohls/capone
                   N56 W 17000 Ridgewood Dr
                   Menomonee Falls, WI 53051


                   LVNV Funding assignee FNBM LLC
                   Resurgent Capital Services
                   PO Box 10587
                   Greenville, SC 29603


                   Mabt/contfin
                   121 Continental Dr Ste 1
                   Newark, DE 19713


                   Malcolm S. Gerald and Assoc
                   332 S Michigan Ave
                   Ste 600
                   Chicago, IL 60604
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 7 of 16


                   Malcolm S. Gerald and Assoc
                   111 W Washington, Ste 450
                   Chicago, IL 60602


                   Massey's
                   c/o Creditor Bankruptcy Services
                   PO Box 800849
                   Dallas, TX 75380


                   Matthew D Robinson
                   28 N First St, Ste 108
                   Geneva, IL 60134


                   McCarthy Burgers & Wolf
                   26000 Cannon Rd
                   Bedford, OH 44146


                   Merrick Bank
                   Resurgent Capital Services
                   PO Box 10368
                   Greenville, SC 29603


                   Merrick Bk
                   Attn: Bankruptcy
                   P.O. Box 9201
                   Old Bethpage, NY 11804


                   Midnight Velvet
                   Swiss Colony Midnight Velvet
                   1112 7th Ave
                   Monroe, WI 53566


                   Midwest Emergency Assoc
                   PO Box 740023
                   Cincinnati, OH 45274


                   Miraed Revenue Group
                   Dept 77304
                   PO Box 77000
                   Detroit, MI 48277


                   Mr. Cooper
                   8950 Cypress Water Blvd
                   Dallas, TX 75019
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 8 of 16


                   Myriad Genetic Laboratories
                   PO Box 581588
                   Salt Lake City, UT 84158


                   Ndc Ck Svc
                   Po Box 661158
                   Chicago, IL 60666


                   Northwest Commuity Healthcare
                   28079 Network Place
                   Chicago, IL 60673


                   Pellettieri
                   991 Oak Creek Dr
                   Lombard, IL 60148


                   Peters Lisa J MD
                   1010 Lake St
                   Oak Park, IL 60301


                   Plains Comme
                   2101 W 41st Street, Ste34
                   Sioux Falls, SD 57109


                   Publishers Clearing House
                   PO Box 6344
                   Harlan, IA 51593


                   Quantum3 Group LLC as agent for
                   Comenity Capital Bank
                   PO Box 788
                   Kirkland, WA 98083


                   Radiological Consultants of Woodsto
                   9410 Compubill Drive
                   Orland Park, IL 60462


                   Radius Global Solutions
                   PO Box 390846
                   Minneapolis, MN 55439


                   Richard Grenvich
                   33 S State St. Ste 992
                   Chicago, IL 60603
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 9 of 16


                   Select Portfolio Servicing
                   Po Box 65250
                   Salt Lake City, UT 84165


                   Seventh Ave
                   1112 7th Ave
                   Monroe, WI 53566


                   St Alexius Medical Center
                   3040 W Salt Creek Lane
                   Arlington Heights, IL 60005


                   Sterling Jewlers dba Kay Jewelers
                   c/o Buckley King LPA
                   Cleveland, OH 44114


                   Streamwood Green Phase II
                   c/o CARE Property Mgt Inc
                   1985 E Devon Ave
                   Hanover Park, IL 60133


                   Suburban Ear Nose and Throat
                   880 W Central Rd, Ste 7200
                   Arlington Heights, IL 60005


                   The Billing Center
                   Time Customer Service
                   3000 University Center
                   Tampa, FL 33612


                   US Bank Trust National Associaton
                   2001 Bishops Gate Blvd
                   Mount Laurel, NJ 08054


                   Verve
                   PO Box 31292
                   Tampa, FL 33631


                   Webbank/fingerhut
                   6250 Ridgewood Rd
                   Saint Cloud, MN 56303


                   WindowWorks Inc
                   570 E North Frontage Rd
                   Bolingbrook, IL 60440
Case 18-29161   Doc 32   Filed 01/22/19 Entered 01/22/19 11:24:24   Desc Main
                          Document     Page 10 of 16


                   Your Dog
                   PO Box 8517
                   Big Sandy, TX 75755
                 Case 18-29161                       Doc 32
                                                         31          Filed 01/22/19
                                                                           01/21/19 Entered 01/22/19
                                                                                            01/21/19 11:24:24
                                                                                                     18:47:08                     Desc Main
                                                                      Document
                                                                       Document PagePage11
                                                                                         1 of 6
                                                                                              16
 Fill in this information to identify your case:
 Debtor 1               Frank Garcia, Jr
                              First Name            Middle Name             Last Name
 Debtor 2            Kathy H Garcia
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-29161                                                                                 have been changed.
                                                                                                                       1.1, 1.3, 2.1, 2.3, 2.5, 3.1, 3.2, 4.2,
                                                                                                                       5.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$770 per Month for 3 months
$865 per Month for 57 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 18-29161                       Doc 32
                                                         31             Filed 01/22/19
                                                                              01/21/19 Entered 01/22/19
                                                                                               01/21/19 11:24:24
                                                                                                        18:47:08                     Desc Main
                                                                         Document
                                                                          Document PagePage12
                                                                                            2 of 6
                                                                                                 16
 Debtor                Frank Garcia, Jr                                                                   Case number     18-29161
                       Kathy H Garcia

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtor(s) shall submit a copy of their federal income tax return to the Trustee each year, beginning with the
                          tax return for the tax year in which this case was filed, no later than April 20th. The debtor(s) shall tender to
                          the Trustee the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is
                          confirmed, within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June 30th
                          of each year.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $51,615.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               226 Whitewood
                               Dr Streamwood,
 US Bank Trust                 IL 60107 Cook
 National                      County Principal                                            Prepetition:
 Association                   Residence                                      $775.55         $39,693.98          0.00%              $763.35          $39,693.98
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5

Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 18-29161                       Doc 32
                                                         31           Filed 01/22/19
                                                                            01/21/19 Entered 01/22/19
                                                                                             01/21/19 11:24:24
                                                                                                      18:47:08                     Desc Main
                                                                       Document
                                                                        Document PagePage13
                                                                                          3 of 6
                                                                                               16
 Debtor                Frank Garcia, Jr                                                              Case number     18-29161
                       Kathy H Garcia

                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of        Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim    rate         payment to total of
                       creditor's                                                 to creditor's                                   creditor   monthly
                       total claim                                                claim                                                      payments
                                             2007
 Ally                                        Chevrolet
 Financial             $20.00                Aveo                    $1,000.00         $0.00              $20.00      7.00%            $20.12                $20.12
                                             226
                                             Whitewoo
                                             d Dr
                                             Streamwo
                                             od, IL
                                             60107
                                             Cook
 Streamwo                                    County
 od Green                                    Principal               $160,000.0    $163,000.
 Phase II              $1,725.92             Residence               0                    00           $1,725.92      0.00%            $61.64          $1,725.92

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $3,096.90.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

Official Form 113                                                                 Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 18-29161                       Doc 32
                                                         31          Filed 01/22/19
                                                                           01/21/19 Entered 01/22/19
                                                                                            01/21/19 11:24:24
                                                                                                     18:47:08                 Desc Main
                                                                      Document
                                                                       Document PagePage14
                                                                                         4 of 6
                                                                                              16
 Debtor                Frank Garcia, Jr                                                          Case number    18-29161
                       Kathy H Garcia


             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 10.00 % of the total amount of these claims, an estimated payment of $ 3,078.08 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 2,317.50 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1) The Chapter 13 plan payments will increase from $770 to $865 per month commencing with the February 2019 plan

Official Form 113                                                              Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 18-29161                       Doc 32
                                                         31          Filed 01/22/19
                                                                           01/21/19 Entered 01/22/19
                                                                                            01/21/19 11:24:24
                                                                                                     18:47:08                  Desc Main
                                                                      Document
                                                                       Document PagePage15
                                                                                         5 of 6
                                                                                              16
 Debtor                Frank Garcia, Jr                                                              Case number    18-29161
                       Kathy H Garcia

 payment until the end of the plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Frank Garcia, Jr                                                 X /s/ Kathy H Garcia
       Frank Garcia, Jr                                                      Kathy H Garcia
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            January 21, 2019                                         Executed on      January 21, 2019

 X     /s/ David H. Cutler                                                      Date     January 21, 2019
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 18-29161                       Doc 32
                                                         31          Filed 01/22/19
                                                                           01/21/19 Entered 01/22/19
                                                                                            01/21/19 11:24:24
                                                                                                     18:47:08              Desc Main
                                                                      Document
                                                                       Document PagePage16
                                                                                         6 of 6
                                                                                              16
 Debtor                Frank Garcia, Jr                                                          Case number   18-29161
                       Kathy H Garcia

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $39,693.98

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $1,746.04

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $7,096.90

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,078.08

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $51,615.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
